department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date dear date cc tege eoeg et2 plr-154452-01 uil reference private_letter_ruling request legend city year year occupation occupation this relates to your letter dated date requesting a ruling that pursuant to sec_3121 or sec_3121 of the internal_revenue_code your wages are not subject_to taxes under the federal_insurance_contributions_act fica for the reasons set forth below and discussed in previous phone conversations we are unable to issue the requested ruling the internal_revenue_service may decline to issue letter rulings when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts and circumstances of a particular case see revproc_2002_1 2002_1_irb_1 section after carefully reviewing the statement of facts and statement of law set forth in your ruling_request the service has concluded that it is inappropriate to rule in this case accordingly we decline to rule on your request and will refund the user_fee submitted with your request your user_fee will be returned under separate cover as we discussed the issue is better suited for a determination by the social_security administration ssa as to whether you are covered by a sec_218 agreement a sec_218 agreement is an agreement between the state and the ssa to provide social_security coverage for state and local_government employees the issue of whether the services you perform are covered by a sec_218 agreement is a question of fact the service ordinarily will not rule on issues of a factual nature revproc_2002_1 2002_1_irb_1 section however we have reviewed the facts furnished in your request and we are happy to provide the following general information which we hope will be helpful to you plr-154452-01 facts as we understand the facts of this matter you performed services in occupation for the city from year until your retirement in year during this time you were a participant in the pension_plan maintained by city for occupation subsequent to your retirement in year you began receiving benefits under this plan prior to the time you began performing services in occupation the city entered into a sec_218 agreement with ssa both portions of fica were withheld and paid on the wages you earned in occupation after your retirement from occupation you began performing services in occupation within the city you were told that you would not be allowed to participate in the defined_benefit_plan available to employees of occupation because you were already receiving benefits under the pension_plan maintained by the city employees for occupation accordingly you enrolled in the city deferred_compensation plan a sec_457 plan and agreed to deposit of your compensation into the plan several months after you began performing services in occupation you were advised that the remuneration you received was subject_to fica_taxes thereafter fica tax was withheld and paid on such remuneration based on the facts you provided it is not clear whether the services you currently perform are covered under a sec_218 agreement it is also not clear whether city deferred_compensation plan you are currently participating in is considered the same retirement_system as the pension_plan maintained by the city for occupation law and analysis in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment for fica purposes sec_3121 of the code generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly-owned instrumentality of any one or more of the foregoing however under code sec_3121 the exception from employment does not apply to services included under a sec_218 agreement in the event that the services performed by the employees are not included under a sec_218 agreement code sec_3121 provides that the exception from employment shall not apply to services performed by an employee of a state political_subdivision or wholly 1fica taxes are composed of the old-age survivors and disability insurance oasdi taxes imposed under the internal_revenue_code code sec_3101 and sec_3111 also known as social_security_taxes and the hospital_insurance_tax imposed by sec_3101 and sec_3111 also known as medicare taxes plr-154452-01 owned instrumentality thereof by an individual who is not a member of the retirement_system of such state political_subdivision or wholly owned instrumentality see sec_31_3121_b_7_-2 of the employment_tax regulations if the employees are qualified participants in a retirement_system of the employer within the meaning of the regulations and therefore exempt under code sec_3121 from the taxes imposed under the fica they may nevertheless be subject_to the medicare portion of the fica_taxes under code sec_3121 of the code all state_or_local_government employees hired after date are subject_to the medicare portion of the fica_taxes regardless of membership in a retirement_system provided by the employer retirement_system sec_3121 effective for services performed after date excludes from employment only the services of an employee of a state political_subdivision or wholly-owned instrumentality thereof who is a member of a retirement_system the term retirement_system is defined as any pension annuity retirement or similar fund or system within the meaning of sec_218 of the social_security act that is maintained by a state political_subdivision or instrumentality thereof to provide retirement benefits to its employees who are participants sec_31 b - e employment_tax regulations the social_security system is not a retirement_system for purposes of sec_3121 a retirement_system which satisfies the definition in the regulation must provide a minimum level of benefits as defined in sec_31_3121_b_7_-2 for a defined_benefit_plan the system meets the requirements with respect to an employee if and only if on a specific testing day the employee has an accrued_benefit under the system that entitles the employee to an annual_benefit commencing on or before his or her social_security_retirement_age that is at least equal to the annual primary insurance amount the employee would have under social_security revrul_91_40 1991_2_cb_694 sets forth safe_harbor formulas applicable to defined benefit retirement systems for a defined_contribution_plan allocations to the employee’s account not including earnings must be at least percent of the employee’s compensation employees’ accounts must be credited with earnings at a reasonable interest rate or they must be held in a separate trust subject_to general fiduciary standards and credited with actual earnings_of the trust fund qualified_participant an employee is not a member of a retirement_system at the time service is performed unless at that time he or she is a qualified_participant as defined in paragraph d of the regulation in a retirement_system that meets the requirements of paragraph e of the regulation minimum benefits with respect to that employee sec_31_3121_b_7_-2 employment_tax regulations the determination of plr-154452-01 whether a worker is a qualified_participant is made on an employee-by-employee basis sec_31_3121_b_7_-2 of the regulations defines qualified_participant for purposes of defined benefit retirement systems the regulation provides that an employee is a qualified_participant in a defined benefit system with respect to services performed on a given day if on that day he or she is or ever has been an actual participant in the retirement_system and on that day he or she actually has a total accrued_benefit under the retirement_system that meets the minimum retirement benefit requirement of paragraph e of this section an employee may not be treated as an actual participant or as actually having an accrued_benefit for this purpose to the extent that such participation or benefit is subject_to any conditions other than vesting such as a requirement that the employee attain a minimum age perform a minimum period_of_service make an election in order to participate or be present at the end of the plan_year in order to be credited with an accrual that have not been satisfied sec_31_3121_b_7_-2 of the regulations defines qualified_participant for purposes of defined contribution retirement systems the regulation provides that whether an employee is a qualified_participant is determined as services are performed an employee is a qualified_participant with respect to services performed on a given day if on that day he or she has satisfied all conditions other than vesting for receiving an allocation to his or her account exclusive of earnings that meets the minimum retirement benefit requirement of paragraph e of the regulation with respect to compensation during any period ending on that day and beginning on or after the beginning of the plan_year of the retirement_system treatment of former participants in general the rules of paragraph b -2 d apply equally to former participants who continue to perform services for the same state political_subdivision or instrumentality thereof or who return after a break_in_service thus for example a former employee of a political_subdivision with a deferred_benefit under a defined benefit retirement_system maintained by the political_subdivision who is reemployed by the political_subdivision but does not resume participation in the retirement_system may continue to be a qualified_participant in the system after becoming reemployed if his or her total accrued_benefit under the system meets the minimum retirement benefit requirement of paragraph e of this section taking into account all periods of service including current service required to be taken into account under that paragraph sec_31_3121_b_7_-2 in order for a reemployed employee to be a qualified_participant it is not necessary that the employee accrue additional benefits under the plan on the basis of the service in the new position rather the test is whether the employee’s total accrued_benefit under the retirement_plan satisfies the minimum benefit requirement taking into account all the employee’s service with and compensation from the employer including service and compensation in the new position in other words the plr-154452-01 total accrued_benefit might exceed the minimum benefit requirement providing a sort of cushion which would enable the employer to treat the reemployed individual as a qualified_participant even though the individual is not accruing additional benefits under the plan treatment of rehired annuitants a previously retired participant who is either in pay status ie currently receiving retirement benefits under the retirement_system or who has reached normal_retirement_age is deemed to be a qualified_participant in the retirement_system without regard to whether he or she continues to accrue a benefit or whether the distribution of benefits under the retirement_system has been suspended pending cessation of services sec_31_3121_b_7_-2 employment_tax regulations this rule also applies in the case of an employee who has retired from service with another state political_subdivision or instrumentality that maintains the same retirement_system as the current employer_provided the employee is a former participant in the system by reason of the employee’s former employment thus for example if a teacher retires from service with a school district that participates in a state-wide teachers’ retirement_system begins to receive benefits from the system and later becomes a substitute teacher in another school district that participates in the same state-wide system the employee is treated as a rehired annuitant sec_31_3121_b_7_-2 employment_tax regulations we hope this information is helpful to you if you have any questions please contact employee id at sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
